MEMORANDUM OPINION
                                         No. 04-12-00467-CR

                                          Vanessa FEARS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR4436
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 19, 2012

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).



                                                              PER CURIAM

DO NOT PUBLISH